DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 13-18, multiple values are claimed. Thus the boundaries of the claim are not clearly defined. Also, claim 14 is missing a period. In claim 16 it is unclear what the percentages are referring to.
In re claims 19-20, the term “the bobbin” lacks antecedent basis. Also, claim 19 limitations appear optional thereby making it unclear what claim 19 requires. Claim 20 includes the term “about” which makes the claim limitation vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (US 4227164) in view of Liang (US 8476996).
In re claim 1, Kitahara, in figures 1-9, discloses an electromechanical switch comprising: a two-airgap, bi-stable rotary actuator comprising: a permanent magnet rotor (2) having a central axis; a stator (6) comprising a closed stator core around the central axis and first and second opposite stator poles (8-9, 11-12) inwardly-projecting from the closed stator core towards the rotor defining first and second airgaps; end stops (4-5); and first and second coils (10) wound around the first and second stator poles respectively; wherein the rotor is rotatable between first and second stable positions, the end stops restrict angle of rotation of the rotor and prevent complete alignment of rotor with the stator poles which are separated by 180 degrees (as seen in figures 1 and 3); wherein the rotor is latched at the first and second stable positions and is latched when no current flows through the first and second coils (inherent functionality). Kitahara does not show contact arrangement connected to the actuator. Liang however, teaches a similar device with a mechanical linkage connected to a movable contact to open and close the contacts (see figures 3a-b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Kitahara to open and close a contact as taught by Liang as a matter of intended use/design choice.
In re claims 8-9, Kitahara, in figures 1-9, discloses that the coils partly overlap/enclose the air gap and the magnet (as clearly seen in the figures).
In re claim 12, Kitahara discloses that the stator is multi-part (including parts next to either pole and between the poles) and wherein the actuator further comprises: an outer collar (7) comprising soft magnetic material which is arranged to hold parts of the stator (poles) together and provide a flux path making it less susceptible to tamper (inherent functionality).
Allowable Subject Matter
Claims 2-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837